Title: To James Madison from George W. Erving, 19 April 1808
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid April 19 1808

My letters to you respecting late Events 
here  viz 
 No 41  Postscripts 18th 21st &
22nd.  No 42.  March 25.  No 43 April 10.
Private No 32.  March 15.  No 33 April  
No. 34.  April 12th
King Ferdinand has advanced from Burgos to 
 on the 18th and 
 that he will go further.  
 information that the Emperor 
did not reach  till the 14th.  
Beauharnois appears disposed to linger here as 
long  suffer him on the 1st 
 order of recall 
from the Emperor &  said Mr. 
 the necessary  
does not  of his character.
Yesterday the greater part of the garrison moved 
from Madrid, & encamped in the vicinity; there 
remains only those of the imperial guard in a great 
proportion cavalry  from 5 to 6000 men.
These are all the circumstances of importance which have occurred since my last.  The recall of B. may (as before explained) somewhat Encourage the hope of an amicable adjustment, but has no further bearing upon the subject: the Removal of the troops has rather an unpleasant appearance; it seems to have been done under an apprehension that unfavorable news received from Bonaparte would instantly produce an insurrection of the people, (a case not at all improbable) & hence it is to be inferred that the G. D. does not expect anything very satisfactory from that quarter.  For the rest I will mention what I received the day before yesterday, as it were officially, from one of his principal agents; & many are Employed Jaegeres.  He told me that he had something very agreeable to communicate to me, that he had two conferences with the G. D. in which his imperial highness had been pleased freely to expose the opinions & views of the Emperor upon late transactions,  in the name of his agent, a relation of Mr Talleyrand) had the G. D.’s permission to make them known to others.  That the Emperor did not approve of what had lately passed, & the  in which Ferdd. had become king, & his old  after Charles set aside; that he had come hither with an intention of giving a constitution to his people & putting their government into a state to make the people happy & prosperous,; (Code Napoleon)  that Ferdinand passed, had disappointed him of the popularity which he should otherwise have  amongst the Spaniards; (here Mr C. doubtless exceeded his instructions) that he did not choose to  the appearance of having influenced such a revolution as had taken place, by his presence & of forcing  at the head of his Armies Ferdinand to marry his niece, & that tho he woud give his niece readily to the prince of Asturias, he coud not under such circumstances give her to King Ferdinand.  This is  Extremely delicate but  that therefore on these Considerations he coud not imagine Ferdinand  which he woud have  though  somewhat on their  that he did not wish, nor woud he accept of a single inch of territory, that neither woud he  question of the prince of Peace, but that he, as well as the Queen Shoud be set aside, that Charles Shoud assume the govmt.  the P. of Asturias might then Marry & the  Charles might then abdicate to his Son if he woud but it must be in a Regular Manner.
If all this coud pass bona fide Exactly as the plan is laid down, it woud be well; for Charles does not really now desire to Reign, & the P. of P. & Queen being Removed from him woud desire it less but if the Emperor wishes to gain the respect of the Spanish people, he has a much shorter & more certain & Safer course to that object in immediately acknowledging Ferdinand, and he may without any difficulty be set at his Ease, both with respect to the odium which he apprehends incurring on account of the revolution (a revolution which is received as a blessing by every man in Spain) and as to the abdication of Charles who in rite of Some thing which has been said and is saying to him, with a view to persuade him that he has not voluntarily abdicated & still persists in believing that he has voluntarily abdicated, that he does not desire to be again placed on the throne.
Mr Chambon concluded by telling me that I was at liberty to mention these things (providing I woud not quote him) to which I assured him that I would take particular care neither to name him nor a circumstance of the matter which he had communicated since I did not chuse to be at all insinuated in creating an impression Either on one side or the other, considering it my duty to Stand entirely aloof from all these transactions.
I think that you will now see precisely the state of things in all their bearings & therefore I refrain from further comment.  The people will be contented if Ferdinand be made so.  The best way  is (if possible) to enter into immediate concert & accord with his father on all points, but unhappily a baring the way is the queen & thro’ her the interests of the P. of P.  Ferdinand  distrusts his father, & the father is an honest worthy man.  Hence if ultimately any mischief arises to Spain out of these family difficulties  one or the other will be in fault.  Dear Sir, with sentiments of true respect & Esteem Your most obliged & ot St

George W Erving

